




ASSIGNMENT, ASSUMPTION AND AMENDMENT TO CREDIT AGREEMENT
This Assignment, Assumption and Amendment to Credit Agreement (this
"Amendment"), dated as of September 28, 2011 (the "Effective Date"), is entered
into among CORE LABORATORIES N.V., a Netherlands limited liability company, (the
"Parent"), and CORE LABORATORIES LP, a Delaware limited partnership (the
"Current US Borrower" and, together with the Parent, the "Current Borrowers"
and, each a "Current Borrower"), CORE LABORATORIES (U.S.) INTERESTS HOLDINGS,
INC., a Texas corporation ("Core Laboratories Interests Holdings"), the lenders
party to the Credit Agreement described below, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.
INTRODUCTION
Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
December 17, 2010 (as modified from time to time, the "Credit Agreement"), among
the Current Borrowers, the lenders from time to time party thereto
(collectively, the "Lenders" and individually, a "Lender"), and the
Administrative Agent.
WHEREAS, the Current Borrowers have requested, and the Lenders and the
Administrative Agent have agreed, on the terms and conditions set forth herein,
to make certain amendments to the Credit Agreement.
NOW THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Current Borrowers, Core Laboratories Interests Holdings, the
Lenders, and the Administrative Agent hereby agree as follows:
Section 1.Definitions; References. Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.


Section 2.Amendment of Credit Agreement - General.


(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
"Assignment, Assumption and Amendment" means the Assignment, Assumption and
Amendment to Credit Agreement dated as of September 28, 2011, among the Parent,
Core Laboratories LP, Core Laboratories (U.S.) Interests Holdings, Inc., the
Lenders and the Administrative Agent.
"Assignment, Assumption and Amendment Effective Date" means September 28, 2011.
"Note Purchase Agreement" means that certain Master Note Purchase Agreement
dated as of September 30, 2011, among the US Borrower, the Parent and each of
the purchasers parties thereto.
"Private Placement Notes" means the senior unsecured fixed rate notes with 10
year and 12 year maturities issued by the US Borrower pursuant to and subject to
the terms and conditions of the Note Purchase Agreement.
(b)Section 5.09 of the Credit Agreement is hereby amended by replacing such
Section in its

-1-

--------------------------------------------------------------------------------




entirety with the following:


5.09    Subsidiaries.    Schedule 5.09 contains an accurate list of all the
Material Subsidiaries of the Borrowers as of the Assignment, Assumption and
Amendment Effective Date, and Schedule 5.09 sets forth the respective
jurisdictions of organization of such Material Subsidiaries and the percentage
of their respective capital stock or other ownership interests owned by the
Borrowers and their other Subsidiaries.
(c)Section 7.03(n) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(n)    Indebtedness in an aggregate principal amount outstanding not to exceed
$300,000,000 at any time consisting of (i) the Convertible Notes, (ii) the
Private Placement Notes, (iii) unsecured Indebtedness of the US Borrower or the
Borrowers to the extent that (1) the principal maturity date for such unsecured
Indebtedness is no earlier than three months after the Maturity Date, (2) such
unsecured Indebtedness does not require any scheduled repayment, defeasance, or
redemption of any principal amount thereof prior to maturity, and (3) such
unsecured Indebtedness is subject to financial covenants which are no more
restrictive than the financial covenants set forth in this Agreement, and/or
(iv) any refinancing or replacement by the US Borrower or the Borrowers of such
original Indebtedness pursuant to clause (i), (ii) or (iii); provided that in
the case of any such refinancing or replacement pursuant to clause (iv) above,
(1) the principal maturity date for such Indebtedness is no earlier than three
months after the Maturity Date, (2) such Indebtedness does not require any
scheduled repayment, defeasance, or redemption of any principal amount thereof
prior to maturity, and (3) such Indebtedness is subject to financial covenants
which are no more restrictive than the financial covenants set forth in this
Agreement; and
(d)Section 7.03 of the Credit Agreement is hereby further amended by inserting
the following clause (o) in appropriate alphabetical order:


(o)    Indebtedness of the Parent and/or the Subsidiary Guarantors in connection
with any guaranty of Indebtedness under clause (n) above.
(e)Section 7.04(b) of the Credit Agreement is hereby amended by replacing clause
(i) of such Section in its entirety with the following:


(i) sell, transfer, assign or otherwise dispose of the capital stock of any Loan
Party (except for Restricted Disbursements permitted pursuant to Section
7.05(g)) or
(f)Section 7.11 of the Credit Agreement is hereby amended by replacing clause
(z) of such Section in its entirety with the following:


(z) prohibitions or restrictions contained in any document or instrument
governing the terms of the Indebtedness permitted by Section 7.03(j), or, in the
case of Indebtedness permitted pursuant to Sections 7.03(n) and (o), provisions
in the documents or instruments governing the terms thereof that require that
(A) such Indebtedness be equally and ratably secured upon the granting of a Lien
to secure the Obligations (except with respect to Cash Collateral required for
outstanding Letters of Credit) or (B) any Subsidiary that hereafter guaranties
the Obligations also guaranty such Indebtedness.

-2-

--------------------------------------------------------------------------------




(g)The Credit Agreement is hereby amended by replacing Schedule 5.09 thereto in
its entirety with Schedule 5.09 attached hereto.


(h)The Credit Agreement is hereby amended by replacing Schedule 10.02 thereto in
its entirety with Schedule 10.02 attached hereto.


Section 3.Amendment of Credit Agreement - Pricing and Extension.


(a)Section 1.01 of the Credit Agreement is hereby amended by replacing the
pricing grid in the definition of "Applicable Rate" in its entirety with the
following:
Applicable Rate
Pricing Level
Consolidated Net Indebtedness/ Consolidated EBITDA
Commitment Fee
Eurocurrency Rate +
Letters of Credit
Base Rate +
1
≥ 2.0x
45.0 bps
225.0 bps
 125.0 bps
2
< 2.0x but ≥ 1.0x
37.5 bps
187.5 bps
 87.5 bps
3
< 1.0x
30.0 bps
150.0 bps
 50.0 bps
 
 
 
 
 

 
(b)Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of "Maturity Date" in its entirety with the following:


"Maturity Date" means September 28, 2016, provided, however, that if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
Section 4.Assignment and Assumption.


(a)The Current US Borrower hereby assigns to Core Laboratories Interests
Holdings all of the Current US Borrower's right, title, interest, duties,
obligations and liabilities as the US Borrower in, to, and under the Credit
Agreement and the other Loan Documents to which the Current US Borrower is a
party immediately prior to effectiveness of this Amendment (collectively, the
"Assigned Rights and Obligations"). For the avoidance of doubt, the Current US
Borrower is not assigning any of its right, title, interest, duties, obligations
or liabilities under the Amended and Restated Subsidiary Guaranty, the Amended
and Restated Intercompany Subordination Agreement, or the Amended and Restated
Contribution and Indemnity Agreement executed by the Current US Borrower as a
Subsidiary Guarantor as of the date hereof (collectively, the "New Documents").


(b)Core Laboratories Interests Holdings hereby accepts and assumes all of the
Assigned Rights and Obligations and becomes a party to the Credit Agreement as
the US Borrower thereunder with the same force and effect as if originally named
therein as the US Borrower, and becomes a party to the other Loan Documents to
which the Current US Borrower is a party with the same force and effect as if
originally named therein as a party and reaffirms and hereby ratifies, confirms,
and agrees to be bound thereby. For the avoidance of doubt, Core Laboratories
Interests Holdings is not accepting or assuming any of the Current US Borrower's
right, title, interest, duties, obligations and liabilities under the New
Documents.


Section 5.Loan Documents. To the extent not otherwise amended hereby or in
connection

-3-

--------------------------------------------------------------------------------




herewith, each reference to the US Borrower in any Loan Document shall be deemed
to refer to Core Laboratories Interests Holdings. For the avoidance of doubt,
each reference in any Loan Document to the Subsidiary Guaranty, Subordination
Agreement, or Contribution and Indemnity Agreement shall refer to such agreement
as amended and restated by, respectively, the Amended and Restated Subsidiary
Guaranty, the Amended and Restated Subordination Agreement, and the Amended and
Restated Contribution and Indemnity Agreement, each made by the applicable Loan
Parties and dated as of the date hereof.


Section 6.Representations and Warranties. Each of the Current Borrowers and Core
Laboratories Interests Holdings represents and warrants that (giving effect to
Core Laboratories Interests Holdings' becoming a Loan Party pursuant to this
Amendment) (a) the execution, delivery, and performance of this Amendment by
each Loan Party are within the corporate or equivalent power and authority of
such Loan Party and have been duly authorized by all necessary corporate or
other organizational action; (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors' rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of the
Current Borrowers, Core Laboratories Interests Holdings and each other Loan
Party contained in each Loan Document are true and correct in all material
respects as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and (d) no Default or Event of Default exists under the Loan Documents.


Section 7.Effect on Credit Documents. Except as amended herein or amended and
restated in connection herewith, the Credit Agreement and all other Loan
Documents remain in full force and effect as originally executed. Nothing herein
shall act as a waiver of any of the Administrative Agent's or any Lender's
rights under the Loan Documents as amended, including the waiver of any default
or event of default, however denominated. Each of the Current Borrowers and Core
Laboratories Interests Holdings acknowledges and agrees that this Amendment
shall in no manner impair or affect the validity or enforceability of the Credit
Agreement. This Amendment is a Loan Document for the purposes of the provisions
of the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.


Section 8.Effectiveness. This Amendment shall become effective and the Credit
Agreement shall be amended as provided for herein, upon the satisfaction on or
prior to the Effective Date of the following conditions:


(a)the Administrative Agent (or its counsel) shall have received counterparts
hereof duly executed and delivered by a duly authorized officer of each of the
Current Borrowers and Core Laboratories Interests Holdings and by the Lenders
whose consent is required to effect the amendments contemplated hereby;


(b)The Parent shall have paid all fees, charges, and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and related documents to the extent
then invoiced;


(c)the Administrative Agent (or its counsel) shall have received each of the
items listed on the Closing Documents List attached hereto as Annex A, each in
form and substance reasonably acceptable to the Administrative Agent and, where
applicable, duly executed and delivered by a duly authorized officer of

-4-

--------------------------------------------------------------------------------




each applicable Loan Party;


(d)the Administrative Agent shall have received, or shall concurrently receive
(i) for the account of each Lender executing this Amendment by 5 p.m. (Central)
on September 28, 2011, an amendment fee of $10,000, and (ii) for the account of
the applicable Person, payment of all other fees payable in connection with this
Amendment;


provided that Section 3 of this Amendment shall only become effective, and the
Credit Agreement shall only be amended as provided for therein, upon the
satisfaction on or prior to 5 p.m. (Central) on September 28, 2011, of the
additional conditions that (i) the Administrative Agent shall have received
counterparts hereof duly executed and delivered by all of the Lenders and (ii)
the Administrative Agent shall have received, or shall concurrently receive, for
the account of each Lender, an additional amendment fee in an amount equal to
(y) 10 basis points on the amount of such Lender's Commitment then in effect
minus (z) the amendment fee of $10,000 paid pursuant to clause (d)(i) above.
Section 9.Reaffirmation of Parent Guaranty. By its signature hereto, the Parent
represents and warrants that it has no defense to the enforcement of the Parent
Guaranty made by the Parent as of December 17, 2010, in favor of the
Administrative Agent (as modified, the "Parent Guaranty"), and that according to
its terms the Parent Guaranty will continue in full force and effect to guaranty
the US Borrower's obligations under the Credit Agreement and the other amounts
described in the Parent Guaranty following the execution of this Amendment.


Section 10.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF TEXAS.


Section 11.Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) neither of the Current
Borrowers nor Core Laboratories Interests Holdings may assign or transfer its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender; and (b) the rights of sale, assignment and
transfer of the Lenders are subject to Section 10.06 of the Credit Agreement.


Section 12.Miscellaneous. The miscellaneous provisions set forth in Article X of
the Credit Agreement apply to this Amendment. This Amendment may be signed in
any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.


Section 13.ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[signature page follows]
#3833257











-5-

--------------------------------------------------------------------------------






EXECUTED as of the first date above written.
CORE LABORATORIES N.V., a Netherlands limited liability company


By: Core Laboratories International B.V., its sole Managing Director






By:
/s/ Jacobus Schouten
Name:
Jacobus Schouten
Title:
Managing Director of Core Laboratories International B.V.
 
 







CORE LABORATORIES LP, a Delaware limited partnership


By: Core Laboratories LLC, its General Partner






By:
/s/ C. Brig Miller
Name:
C. Brig Miller
Title:
Assistant Treasurer
 
 







CORE LABORATORIES (U.S.) INTERESTS HOLDINGS, INC., a Texas corporation


By:
/s/ C. Brig Miller
Name:
C. Brig Miller
Title:
Assistant Treasurer
 
 










Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent


By:
/s/ Alan Tapley
Name:
Alan Tapley
Title:
Assistant Vice President
 
 








Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By:
/s/ Gary L. Mingle
Name:
Gary L. Mingle
Title:
Senior Vice President
 
 








Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------






COMERICA BANK, as a Lender


By:
/s/ Cyd Dillahunty
Name:
Cyd Dillahunty
Title:
Vice President
 
 



    



Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender


By:
/s/ Sarah Sandercock
Name:
Sarah Sandercock
Title:
Director
 
 



    





Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender


By:
/s/ Marshall Trenckmann
Name:
Marshall Trenckmann
Title:
Vice President
 
 














Signature Pages to Assignment, Assumption and Amendment to Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 5.09
SUBSIDIARIES
List of Material Subsidiaries as required by Section 5.09 of the Credit
Agreement
Core Laboratories N.V. owns (directly or indirectly) 100% of the equity of the
following, which are Material Subsidiaries for the purposes of Section 5.09 of
the Credit Agreement.
Name
Jurisdiction
Tax Identification Number
Core Laboratories LP
State of Delaware
76-0446294
Core Laboratories Sales N.V.
Curaçao
110,114,700
Core Laboratories Canada Ltd.
Canada
101151769RC003
Core Laboratories (U.K.) Limited
United Kingdom
7,338,561,032,954
Owen Oil Tools LP
State of Delaware
75-1594166
Saybolt LP
State of Delaware
13-5674470
Core Laboratories (U.S.) Interests Holdings, Inc.
State of Texas
75-2464675
Core Laboratories Holding Inc.
State of Delaware
76-0696310












Schedule 5.09 to Assignment, Assumption and Amendment to Credit Agreement
-1-

--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWERS:
Office of General Counsel
Core Laboratories (U.S.) Interests Holdings, Inc.
6316 Windfern Rd
Houston, TX 77040
Attention: General Counsel
Telephone: 713-328-2104
Telecopier: 713-328-2152
Electronic Mail: mark.elvig@corelab.com
Website Address: www.corelab.com
U.S. Taxpayer Identification Number(s): 75-2464675


ADMINISTRATIVE AGENT:
Administrative Agent's Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Ramon Presas
Telephone: 214.209.9262
Telecopier: 214.290.8364
Electronic Mail: ramon.presas@baml.com


Account No. (for Dollars): 1292000883
Ref: Core Laboratories, Attn: Credit Services
ABA# 026009593


Account No. (for Euro):
Bank of America, London, England
SWIFT CODE: BOFAGB22
ACCT# 65280019
REF: Core Laboratories

Schedule 10.02 to Assignment, Assumption and Amendment to Credit Agreement
-1-

--------------------------------------------------------------------------------






Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Anthony Kell
Telephone: 214-209-4124
Telecopier:
Electronic Mail: anthony.w.kell@baml.com


L/C ISSUER:
Bank of America, N.A.
Trade Operations
Bank of America
Mail Code: CA9-705-07-05
1000 W Temple Street
Los Angeles, CA 90012-1514
Attention: Tai Anh Lu
Telephone: 213.481.7840
Telecopier: 213.457.8841
Electronic Mail: tai.anh.lu@baml.com


SWING LINE LENDER:
Bank of America, N.A.
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Ramon Presas
Telephone: 214.209.9262
Telecopier: 214.290.8364
Electronic Mail: ramon.presas@baml.com


Account No. (for Dollars): 1292000883
Ref: Core Laboratories, Attn: Credit Services
ABA# 026009593


Account No. (for Euro):
Bank of America, London, England
SWIFT CODE: BOFAGB22
ACCT# 65280019
REF: Core Laboratories





Schedule 10.02 to Assignment, Assumption and Amendment to Credit Agreement
-2-

--------------------------------------------------------------------------------




ANNEX A


CLOSING DOCUMENTS LIST



Annex A to Assignment, Assumption and Amendment to Credit Agreement